EXHIBIT 10.83

EXTENSION AGREEMENT


This Extension Agreement (this “Agreement”), dated as of February 5, 2011, is
entered into by and among Location Based Technologies, Inc., (“Borrower”) and
Robert Wheat, (“Holder”).


RECITALS:
 
WHEREAS, the Holder has loaned $25,000 to the Borrower as of the effective date
of this Extension Agreement, evidenced by a Promissory Note Agreement dated
November 5, 2010 with an original maturity date of February 5, 2011 (“Note”) and
by this Extension Agreement dated February 5, 2011 hereby extending the maturity
date to August 5, 2011; and


WHEREAS, the Borrower and Holder agree to further extend the maturity date of
the Note in accordance with the terms hereof.


AGREEMENT:


NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Extension of Maturity Date. The Maturity Date under the Note is hereby
extended for an additional six months until August 5, 2011 or will be paid upon
funding from the technology bank financing.  The earlier of the two events will
result in immediate payment.
 
2.    Payment.  Holder shall receive the principal and accrued interest, with
the funds going first to the accrued interest and the balance to the principal
until paid in full.


3.    Shares.  Robert Wheat shall receive 100,000 shares of the Company’s
restricted Common Stock.


4.    Full Force and Effect.  Except as otherwise expressly provided herein, the
Note dated November 5, 2010, shall remain in full force and effect.  Except for
any waivers and modifications contained herein, this Agreement shall not in any
way waive or prejudice any of the rights or obligations of the Holder or the
Borrower under the Note, under any law, in equity or otherwise, and such waivers
and modifications shall not constitute a waiver or modification of any other
provision of the Note nor a waiver or modification of any subsequent default or
breach of any obligation of the Borrower or of any subsequent right of the
Holder.
  
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
February 5, 2011.
 
 
The “Borrower”
 

                             

Location Based Technologies, Inc.






The “Holder”
 

                    Robert Wheat        

 
 
 
2